Citation Nr: 0102343	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  94-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had active duty for training from June 1984 to 
October 1984 and active duty from October 1986 to July 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the San 
Francisco, California, Department of Veterans Affairs (VA) 
Regional Office (RO), now the Oakland, California, VA RO.  In 
August 1996, the Board remanded the claim for further 
development.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of this appeal has been obtained, 
including service medical and personnel records, Social 
Security Administration records, and a VA examination; thus, 
there has been compliance with the duty to assist.

2.  The preponderance of the competent and probative evidence 
shows that the veteran had a personality disorder during and 
after active service and that he does not have a current 
chronic acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that the veteran underwent an 
enlistment examination in April 1983 for the United States 
Army Reserve.  He reported that he had never had frequent 
trouble sleeping, depression or excessive worry, loss of 
memory or amnesia, or nervous trouble of any sort.  The 
psychiatric evaluation was normal.

Records from the Mendocino County Mental Health Services, 
which were submitted by the Social Security Administration 
(SSA), reflect that the veteran was seen in January 1984.  In 
a January 1984 statement, a social worker noted that the 
veteran and a friend came in to request continuing outpatient 
services for the veteran.  The social worker described him as 
very withdrawn and uncommunicative.  The social worker 
indicated that he appeared to be rather bizarre; 
specifically, he was poorly groomed, had an odd grin, wore 
pants that were too short, and hardly talked.  It was also 
noted that, although he was doing very well in junior 
college, he had recently hacked into the school's computer 
system, but did not do anything with the information he 
obtained.  The social worker did not make a diagnosis or an 
assessment.

The records from Mendocino County Mental Health Services also 
show that the veteran received treatment from June to July 
1986.  On June 10, 1986, he underwent an intake evaluation 
performed by a therapist, having been referred by a person 
associated with a homeless program.  He reported that he 
could not keep a job, had no friends, and was socially 
isolated.  He was noted to be wearing clean, but mismatched, 
clothing.  He had a relaxed posture and his facial expression 
was blunted and dull.  His speech was clear, but his 
responses were slow and limited in content.  He had an 
occasional smile and displayed little energy.  His mood was 
calm, and he had a restricted affect.  He was oriented, but 
his reposes were vague.  There was no impairment of memory or 
thought blocking.  He denied any current or past 
hallucinations or delusional thoughts.  His attention and 
concentration were good.  There was no evidence of a history 
of violence.  He denied any suicidal or homicidal ideation 
and use of illegal or controlled substances.  It was noted 
that he had been seen at that facility on a walk-in basis in 
January 1984, but that he did not have any follow-up 
treatment.  He indicated that he had been in the Army Reserve 
for the past three years.  It was noted that, while he denied 
any hallucinations or delusional thoughts, the staff of a 
homeless program noted that he behaved oddly.  It was 
indicated that he did not respond to questions for several 
days, and had a marked poverty of thought production.  It was 
also reported that he had pronounced social isolation.  On 
June 11, 1986, the therapist made an Axis I diagnosis of 
chronic, undifferentiated-type schizophrenia.  The Axis II 
diagnosis was deferred.

On June 27, 1986, it was noted that he had a progressively 
worsening withdrawal, social inappropriateness, and bizarre 
affect.  It was indicated that he had never been hospitalized 
for psychiatric symptoms and had no history of taking anti-
psychotic medication.  It was reported that he was a very 
poor historian due to a thought disorder and that he 
currently refused to take medications.  He was not agitated, 
his mood was euthymic, and he had a flat affect.  He was 
oriented and his memory was grossly intact.  He had bizarre 
associations and questionable ideas of reference.  He denied 
any auditory hallucinations, and had no homicidal or suicidal 
ideation.  The assessment was undifferentiated schizophrenia.

In July 1986, the veteran continued to receive treatment at 
Mendocino County Mental Health Services.  At a July 1, 1986, 
individual treatment session, he gave vague responses to open 
questions, and his affect was flat.  He displayed occasional 
incongruent smiles.  He also displayed little energy and 
provided no spontaneous remarks.  He denied any thought 
disorders.  On July 9, 1986, a medical doctor concurred with 
the Axis I diagnosis of chronic, undifferentiated-type 
schizophrenia and the deferred Axis II diagnosis.  On July 
16, 1986, he did not report for his individual treatment 
session.  It was noted that he had refused to cooperate with 
his peers and the staff at the homeless program.  It was 
indicated that he had walked off and had long periods of 
silence, and that he had made unrealistic requests to build 
things.  It was noted that the homeless program would attempt 
to place him in the community.

In early October 1986, SSA determined that the veteran was 
entitled to Social Security disability benefits, indicating 
that his primary diagnosis was chronic, undifferentiated-type 
schizophrenia, and that his disability began in April 1984.  
That determination was made by a disability examiner and a 
physician or medical specialist.  Later that month, the 
veteran entered active duty.

Service medical records from the veteran's October 1986 to 
July 1989 period of active duty reveal that, at the time of 
his September 1986 enlistment examination, he indicated that 
he had never had frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  He also denied that he had ever been 
treated for a mental condition.  The psychiatric evaluation 
was normal.  In response to a question of whether he had ever 
been discharged from service because of physical, mental or 
other reasons, he answered affirmatively, stating that he was 
released on September 26, 1986.

In April and July 1988, the veteran was treated for 
"occupational problems" at the Fort Ord, California, Mental 
Hygiene Consultation Service.  The service medical records 
contain no evidence regarding the specific nature of that 
treatment.  

Service personnel records reflect that, on February 20, 1989, 
without authority the veteran failed to report at the 
prescribed time at his appointed place of duty.  On March 3, 
1989, he received Article 15 punishment for that absence.  On 
March 3 and March 9, 1989, without authority he failed to 
report for extra duty at the prescribed time at his appointed 
place of duty.  

On March 15, 1989, the veteran sought treatment at the Fort 
Lewis, Washington, Community Mental Health Service; the 
"primary problem" for which he sought treatment is 
illegible.   

On March 17, 1989, he received Article 15 punishment for his 
absences on March 3 and March 9, 1989.

On April 12, 1989, he was examined at the Commander's 
request.  The report of mental status evaluation reveals that 
the examiner's impression was schizotypal personality 
disorder, which, the examiner noted, was so severe that it 
significantly impaired the veteran's ability to function 
effectively in a military environment.  The examiner 
indicated that the veteran was psychiatrically cleared for 
any administrative action deemed necessary by Command, and 
that the problems he presented were not amenable to 
hospitalization, brief treatment, a rehabilitative transfer, 
disciplinary action, retraining, or a military occupational 
specialty (MOS) reclassification.  The examiner reported that 
the veteran's further retention would likely create 
additional management problems for the Commander.  The 
examiner recommended administrative separation.  

A May 1989 record entry by a behavioral science specialist at 
the Fort Lewis, Community Mental Health Service, indicates 
that the veteran's primary problem was "Axis II diagnosis."  
In June 1989 the veteran was advised that he was being 
considered for an administrative discharge due to a very 
severe personality disorder.  In July 1989, the veteran was 
administratively discharged due to a personality disorder. 

In an SSA report of continuing disability interview dated in 
July 1989, the veteran stated that he was receiving 
disability benefits for a personality disorder. 

In a Mendocino County veteran's service officer medical 
report dated June 6, 1990, D. Rosoff, DO, stated that he 
examined the veteran, who was noted to be homeless, 
penniless, and distraught over financial woes.  It was 
indicated that he had had treatment in 1986 with no follow-
up, that he did not want any treatment, and that he only 
wanted shelter.  Mental status examination revealed clinical 
findings of dysphoria and self-defeat.  It was noted that the 
veteran was employable and that he had no psychosis or 
cognitive defect.  The diagnosis was rule out mixed 
personality disorder.

In November 1991, the San Francisco, California, VA RO 
received the veteran's service medical records.  In April 
1992, Fort Ord and the Madigan Army Medical Center indicated 
that they did not have any of his service medical records. 

In his November 1992 notice of disagreement, the veteran 
indicated that he passed his physical examinations with good 
health, both when he entered the Army Reserve in 1983 and 
when he entered active duty in 1986.  He concluded that, 
therefore, his psychological problems were not inherent, but 
that, instead, they began when during active duty.

In his January 1993 VA Form 9, the veteran said that, before 
he was discharged from the Army, he was very depressed and 
that the Army took advantage of his symptoms.

VA medical records reflect that in June 1993 the veteran 
asked to be seen by a psychiatrist and reported that he felt 
nervous.  A brief psychiatric evaluation was conducted, and 
the psychiatrist noted that the veteran reported that he came 
to the VA medical center to create a medical record for his 
claim.  The psychiatrist indicated that the veteran denied 
any current depression, or suicidal or homicidal ideation, 
but that he did report a history of depression.  Reportedly, 
the veteran did not feel that he needed treatment denied any 
substance or alcohol abuse.  Mental status evaluation 
revealed that he was calm and cooperative with an unusual, 
somewhat blunt, and occasionally inappropriate affect.  
Although he initially seemed confused, it was determined upon 
further questioning that he was oriented times four and could 
recall three out of three objects after five minutes.  The 
assessment was no acute psychiatric problems.  The diagnostic 
impression was personality disorder, not otherwise specified, 
with schizotypal features. 

The veteran was afforded a VA psychiatric examination in June 
1994.  The examiner reviewed all of the medical records.  The 
veteran reported that he felt people avoided and ignored him.  
He said that he occasionally had a depressed mood but denied 
suicidal ideation and that his despondency was a severe 
problem.  He indicated that his concentration ability was 
poor, stating that he had difficulty reading more than a 
paragraph at a time.  He denied any obsessive ruminations, 
preoccupations, compulsive behaviors, paranoid thinking, and 
auditory or other modality hallucinations.  He said that he 
occasionally misinterpreted a sound as a sound of a person 
when it was actually some ordinary "innominate" sound.  He 
denied any current psychiatric treatment or the current use 
of psychiatric medications.  He said that his relationships 
with people varied; he got along with some people but not 
others.  He denied having any special abilities.  He said 
that he had not worked since active duty and that he received 
Social Security disability benefits.  He admitted to drinking 
an occasional beer, but denied any drug abuse.  He reported 
that his chief complaint was that no one liked him.

Mental status evaluation revealed that the veteran was noted 
to be somewhat disheveled in his dress and he was rather 
unkempt.  His speech was very slow in production.  His 
construction was logical to his speech.  His mood was 
somewhat bizarrely detached and he had an anxious smile.  He 
denied any active psychotic thinking.  The examiner indicated 
that he found no current evidence of psychosis.  There was no 
suicidal or homicidal ideation.  The veteran was alert and 
oriented in all spheres; he did mental arithmetic well; and 
he abstracted proverbs satisfactorily.  His response to 
judgment testing was quite slow and arduous, but an 
appropriate answer was eventually given.  His insight was 
limited.  There was no Axis I diagnosis.  Under Axis II, the 
diagnosis was mixed personality disorder with prominent 
schizotypal personality traits.  Under Axis V, a Global 
Assessment of Functioning (GAF) score of 50 was assigned.  

The examiner noted that the Mendocino County Mental Health 
Services' 1986 diagnosis of schizophrenia was somewhat 
suspect because the 1986 examiner acknowledged that the 
veteran was a poor historian.  The current examiner indicated 
that there was no good, premorbid history, and that there was 
no history or description of any psychotic thought process or 
decompensation in functioning.  He also noted that the 
reporting of history and symptoms would be helpful in 
supporting a diagnosis of schizophrenia and stated that a 
personality disorder was the accurate diagnosis.  With regard 
to the notations in the service medical records of an 
occupational problem, the examiner stated that apparently the 
veteran did have an exacerbation of his coping difficulties 
during active duty, but that they appeared to have been 
present prior to his active duty.  The examiner concluded 
that the veteran's disability was not permanently worsened by 
his time in service. 

In August 1996, the Board remanded the claim for further 
development, to include obtaining any additional service and 
private medical records.

In April 1997 and in January 1998, the RO asked the veteran 
to identify all evaluations and treatment he had received for 
psychiatric symptoms and to clarify whether he was released 
from active service in September 1986.  In a February 1998 
letter, the veteran indicated that he was released from the 
Army Reserve in September 1986 when he went on active duty.

In May 1998, the RO sent another letter to the veteran asking 
him again to identify all evaluations and treatment he had 
received for psychiatric symptoms, and to authorize the 
release of his medical records.  In a statement received 
later that month, the veteran said that he had already 
provided all of the information that he could remember.  He 
did not provide any authorizations for the release of any 
medical records.  In a February 1999 statement, the veteran 
indicated that he would be submitting medical evidence.
 
In February 1999, the service department indicated that the 
veteran's service medical records had already been sent to 
the San Francisco, California, VA RO.  In March 1999, the 
service department noted that no inpatient treatment records 
from Madigan Army Hospital or Fort Ord Hospital were found.  
In June 1999, the Oakland, California, VA RO received the 
veteran's service personnel records from the service 
department.  The service department indicated that a search 
of the outpatient (mental health) records for Madigan Army 
Hospital and Fort Ord Hospital had again been conducted, and 
that no records had been found.  In August 1999, the Oakland, 
California, VA RO received the veteran's April 1983 entrance 
examination report for the Army Reserve.

In a March 2000 statement, the representative noted that all 
available options for finding the medical evidence, which the 
veteran said in February 1999 that he would submit, had been 
exhausted.



Legal Criteria

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or (2) 
an injury incurred in inactive duty training.  38 U.S.C.A. 
§§ 101, 1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.6 
(2000).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2000).  If a veteran had 90 days or more of 
peacetime service after December 31, 1946, and if a psychosis 
is manifested to a compensable degree within one year 
following discharge from service, the disorder will be 
considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  However, the one-year presumptive period does not 
ordinarily apply for active duty for training or inactive 
duty training.  See Biggins v. Derwinski, 1 Vet. App. 474 
(1991).  Most importantly, any grant of service connection 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Degmetich v. 
Brown, 104 F.3d. 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto.  Only such conditions as are recorded 
on examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304 
(2000).  The presumption of soundness only applies where 
there has been an induction examination in which the later 
complained of disability was not detected.  Crowe v. Brown, 7 
Vet. App. 238 (1994).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has found that this 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).
 
For any veteran with wartime service or peacetime service 
after December 31, 1946, clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  Medical facts and 
principles may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2000).

These principles regarding presumption of aggravation apply 
to chronic diseases, such as psychosis.  Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000). 

The Court has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In addition, a medical opinion that 
apparently relies on a history given by the veteran is of low 
probative value.  See Curry v. Brown, 7 Vet. App. 59 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000) (38 U.S.C.A. 
§ 5107(b) was reworded effective October 30, 2000, but with 
no substantive changes in the statute).

Analysis

At the outset it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Inasmuch as the RO did 
not deny the veteran's claim as not well grounded and since 
the RO has satisfied the requirements of the new law, the 
veteran is not prejudiced by the Board proceeding with his 
case.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO obtained all available service medical and personnel 
records, and the veteran has been afforded a VA examination.  
The veteran was informed of the efforts made to obtain his 
service medical and personnel records.  Subsequent to the 
August 1996 remand, he did not authorize the release of any 
private medical records.  Thus, the Board finds that all 
evidence necessary for an equitable adjudication of the 
appellant's claim has been obtained and that the duty to 
assist the claimant is satisfied.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A); see 
Stegall v. West, 11 Vet. App. 268 (1998). 

At the time of the April 1983 enlistment examination for the 
Army Reserve, the veteran's psychiatric status was noted to 
be normal.  Although he was seen by a social worker prior to 
beginning his active duty for training in June 1984, no 
diagnosis was given at that time and there is no evidence of 
a psychiatric disorder while he was on active duty for 
training.  Undifferentiated-type schizophrenia was diagnosed 
at the Mendocino County Mental Health Services by a therapist 
and a medical doctor in June and July 1986, respectively, and 
this diagnosis was also the basis of a grant of Social 
Security disability benefits.  However, schizophrenia was not 
noted during active service.  Rather, while on active duty, 
the veteran was found to have a personality disorder and that 
was the basis for his separation.  Personality disorders are 
not disabilities for which service connection may be granted.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000). 

In regard to the pre-active duty diagnosis of schizophrenia, 
the June 1994 VA examiner, who reviewed the veteran's medical 
records, considered that diagnosis suspect as the medical 
records showed that the veteran was a poor historian and 
showed no good, premorbid history, and no history or 
description of any psychotic thought process or 
decompensation in functioning.  Therefore, the diagnosis of 
schizophrenia in 1986 at the Mendocino County Mental Health 
Services is of limited probative value.  See Curry, 7 Vet. 
App. at 68.  In that regard, the Board also notes that 
although the report reflecting a diagnosis of schizophrenia 
bears a physician's signature, the report and diagnosis were 
actually written by a "therapist" whose credentials are 
unknown.  Likewise, in the absence of other records, there is 
no evidence that the SSA's notation that the veteran had 
schizophrenia was based on anything other than the Mendocino 
County Mental Health Services records.  SSA determinations 
are relevant but not controlling.  See Odiorne v. Principi, 3 
Vet. App. 456 (1992).  Thus, the SSA determination is also of 
limited probative value.  

In any event, schizophrenia has not been diagnosed by any 
medical professional since the veteran entered active duty.  
Service medical records reflect that a diagnosis of 
schizophrenia was never made while the veteran was on active 
duty.  At the time of the September 1986 enlistment 
examination, the psychiatric evaluation was normal, and in 
April 1989 only schizotypal personality disorder was 
diagnosed.  Additionally, in a June 1990 statement Dr. Rosoff 
concluded that there was no evidence of psychosis and that 
the diagnosis was rule out a mixed personality disorder.  In 
June 1993, a VA psychiatrist's diagnostic impression was 
personality disorder, not otherwise specified, with 
schizotypal features.  The June 1994 VA examiner also made no 
Axis I diagnosis and, instead, diagnosed mixed personality 
disorder with prominent schizotypal personality traits.  

The Board has reviewed the veteran's contentions that his 
psychological problems were not inherent, that they began 
during active service, and that he was very depressed prior 
to his discharge from active duty.  While the veteran, as a 
lay person, is competent to report observable symptoms, his 
assertions are not competent evidence of a medical diagnosis.  
See Espiritu, 2 Vet. App. at 494-95.  Moreover, the medical 
evidence makes it clear that his psychological problems did 
not begin while he was on active duty.  

As to whether the veteran has a service related psychiatric 
disorder, the Board gives more weight to the medical evidence 
subsequent to both the 1986 records from the Mendocino County 
Mental Health Services and the October 1986 determination by 
SSA.  Even if the veteran did have schizophrenia prior to 
active service (which, based on the 1994 VA examination 
report seems unlikely) it was not shown during or since 
service or thereafter.  The preponderance of the competent 
and probative evidence shows that the veteran has a 
personality disorder and that he does not currently have an 
acquired psychiatric disorder, nor has one been shown since 
prior to active service.  Under the law and regulations, 
personality disorders are not disabilities for which service 
connection can be granted.  See 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
the absence of a current disability for which service 
connection can be granted, the law regarding aggravation is 
not applicable.  

Accordingly, service connection for an acquired psychiatric 
disorder is not warranted. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9, 4.127.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

